56 F.3d 1531
312 U.S.App.D.C. 461
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Daniel OHANELE, Appellant,v.Mohammed SIDDIGNE.
No. 94-7052.
United States Court of Appeals, District of Columbia Circuit.
June 13, 1995.

Before:  WALD, BUCKLEY, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed February 17, 1995, be vacated.  The court has determined that it cannot affirm the district court's dismissal on any of the grounds stated in that order.  It is


3
FURTHER ORDERED that the case be remanded to the district court to permit the complaint to be served on defendant Siddigne and to allow plaintiff an opportunity to amend the complaint.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.